— Order unanimously affirmed, without costs. Memorandum: The order appealed from, granting claimant’s motion pursuant to CPLR 3111 to produce certain materials to be used in conjunction with the examination of witnesses *864at an examination before trial, should be affirmed. The materials requested were sufficiently described. CPLR 3111, unlike CPLR 3120, does not require that the materials be specifically identified. The description need only be as reasonable as may be expected under the circumstances (Melnick v Melnick, 85 AD2d 531; Orange & Rockland Utilities v Town of Clarkstown, 64 AD2d 919; see, also, Plati v Eastman Kodak Co., 284 App Div 1021, decided under the predecessor section to CPLR 3111, Civ Prac Act, § 296). (Appeal from order of Court of Claims, McMahon, J. — disclosure.) Present — Simons, J. P., Hancock, Jr., Callahan, Boomer and Moule, JJ.